DETAILED ACTION
Status of claims
This action is in response to the applicant amendment filed on 1/15/2021 for application 15/811,489 filed on 11/13/2017. Claims 1 – 20 are pending and have been examined.

The specification objections under 37 CFR 1.84 (p)(4) and  37 CFR 1.84 (p)(5) for labels in the drawing has been withdrawn in light of the applicant’s amendment and remarks.   

The specification objection of the abstract for exceeding length of the paragraph has been withdrawn in light of the applicant’s amendments and remarks. 

The Claim objection for Claim 12, 18 – 20 has been withdrawn in light of the applicant’s amendments and remarks. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claim 1, 5 - 10, 12 and 16 - 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Shashua (Sparse Map for Autonomous Vehicle Navigation, WIPO, WO 2016/130719, August 2016).

Regarding Claim 1, Shashua teaches a method comprising, by a computing system: 
accessing a training sample from a training data set, the training sample comprising (1) first sensor data generated using a first sensor of a first vehicle at a first geographic location  and (2) first contextual information relating to the first sensor data as generated by the first sensor(See at least Para. 499-500, where the system train from a database [training data set] including clips [training sample, first sensor data] recorded by vehicle camera [first sensor of first vehicle] with matching momentary vehicle GPS location [first contextual information, first geographic location]):
accessing target map data associated with the first geographic location (See at least para. 500, ln. 7, where feature point FP [target map data], its momentary position [first geographic location]);

updating the trainable model based on the generated first map data and the target map data (See at least para. 500, where system [trainable model] is trained [updated] to predict FP [first map data]; para. 501, ln. 1, the FP pairs [target map data] can be labeled/extract by a human.); and
generating a high-definition map (See at least para. 477, line. 4, where construct very detailed maps that contain landmarks of different kind) by 
accessing ( 1) second sensor data generated using a second sensor of a second vehicle at a second geographic location and (See at least Fig 2A - 2E, Fig, 12, and para. 434, where vehicles 200 with different components or devices [second sensor] at a road segment [second geographic location]) (2) second contextual information relating to the second sensor data as generated by the second sensor (See at least para. 434, where vehicle location [second contextual information relating to the second sensor data] is intentionally used in grouping vehicle of closed location in generating road model with the crowed sourced implementation); and 
 generating second map data associated with the second geographic location by processing the second sensor data (See at least Fig 2A - 2E, Fig, 12, and para. 434, where vehicles 200 with different component or devices [second sensor] at a road segment [second geographic location] generate or update road model [second map data]) and second contextual 

Regarding Claim 5, Shashua teaches the method of claim 1, wherein the training sample further comprises (1) third sensor data generated using a third sensor of the first vehicle at the first geographic location (See at least Para. 502, where database augmenting LIDAR data [third sensor and data] at matching world position [first geographic location]) and (2) third contextual information relating to the third sensor data as generated by the third sensor, the third sensor (See at least Para. 502, where matching world position [third contextual information relating to the third sensor data]) and the first sensor having different sensor types.(See at least Para. 500 and 502, where the vehicle camera [first sensor] and LIDAR [third sensor] are different sensor type).

Regarding Claim 6, Shashua teaches the method of claim 1, wherein the contextual information comprises at least one of a spatial location of the first sensor relative to a reference point, an orientation of the first sensor, a capability of the first sensor, a configuration of the first sensor, a model of the first sensor, or a type of the first sensor. (See at least para. 500 where vehicle GPS location [spatial location of first sensor relating to a reference point]).

Regarding Claim 7, Shashua teaches the method of claim 1, wherein the training sample further comprises environmental data associated with a time at which the first sensor data were generated using the first sensor, the environmental data comprising at least one of wind speed, temperature, precipitation, time of day, lighting condition, or visibility condition. (See at least Para. 500, where training database may include a representative sample of drives with respect to various properties: e.g., time of day, season, weather condition [temperature, precipitation, lighting condition, or visibility condition], and type of roadway.).


Regarding Claim 8, Shashua teaches the method of claim 1, wherein the generating of the first map data further comprises processing an object classification using the trainable model, (See at least Para 500, where classifier [object classification of trainable model] were trained to predict FP) wherein the object classification identifies a type of object detected in the first sensor data. (See at least Fig. 8, in other words, where the sparse map include Landmarks 820 [road feature] where road feature [type of object] was detected by digital signature which is compatible with classifier function configured to detect and identify the road feature from the signal [first sensor data] that is acquired by the sensor. Para. 367).

Regarding Claim 9, Shashua teaches the method of claim 1, processing the first sensor data using an object classifier to determine the object classification. (See at least Para. 367, in other words, where system is coupled to a classifier [object classifier] which is capable of distinguishing the image data [sensor data] corresponding to that road feature as being associated with a particular type of road feature [object classification]).

Regarding Claim 10, Shashua teaches the method of claim 1,  transmitting the high-definition map to one or more autonomous vehicles, (See at least Para.373, in other words, where sparse map 800 [high definition map] may be distributed [transmitted] for use in navigating one or more autonomous vehicles.) wherein the high-definition map is configured to be used by the one or more of autonomous vehicles for autonomous driving.(See at least Para. 373, in other words, where sparse map 800 [high definition map] maybe distributed for use in navigating one or more autonomous vehicles.).

Regarding Claim 12, it is a system claim corresponding to method claim 1. The only difference is that claim 12 requires one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. Shashua teaches one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. (See at least Para. 129, a non-transitory computer-readable medium may include instructions that are executable by at least one processor to cause the at least one processor to perform a method.) Claim 12 is rejected for the same reason as claim 1.

Regarding Claim 16, it is a system claim corresponding to method claim 5. Claim 16 is rejected for the same reason as claim 5.

Regarding Claim 17, it is a computer-readable non-transitory storage media claim corresponding to system claim 12. Claim 17 is rejected for the same reason as claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 - 3, 13 - 14 and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shashua as applied to claims 1, 12 and 17 above and further in view of Yasrab et al, (An Encoder-Decoder Based Convolution Neural Network (CNN) for Future Advanced Driver Assistance System (ADAS), Applied Sciences, Mar, 17).

Regarding Claim 2, Shashua teaches the method of claim 1.
 Shashua does not teach that the trainable model comprises a convolutional neural network and a deconvolutional neural network wherein an output of the convolutional neural network is configured to be an input of the deconvolutional neural network. 
Yasrab teaches a machine-learning model comprising a convolutional neural network and a deconvolutional neural network (See at least Yasrab Fig. 2, in other words, where convolutional neural network is configured as encoder and deconvolutional neural network is configured as decoder) wherein an output of the convolutional neural network is configured to be an input of the deconvolutional neural network.(See at least Fig. 2, Algorithm 1, 2, in other words, where Poolk is the output of the encoder and the input of the Decoder).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Shashua and Yasrab before them, to modify the machine learning model of Shashua such it comprises the convolutional and deconvolutional neural network as taught by Yasrab. 
One of ordinary skill in the art would be motivated to do so as it provides the benefit of such unique machine learning combination as enhanced performance and improved outcome. (Yasrab, Conclusion, line 3-5)

Regarding Claim 3, Shashua modified by Yasrab teach the method of claim 2, wherein generating the first map data further comprises: generating a latent representation of the training sample by processing the training sample using the convolutional neural network; (See at least Fig 2, Algorithm 1, in other words, X1 x H1 x D1 image [training sample] input [process] into the convolutional neural network, and generate output Poolk [latent representation of the training sample]) and generating the first map data by processing the latent representation using the deconvolutional neural network. (See at least Fig2, Algorithm 2, where Poolk [latent representation of the training sample] is input [process] into the deconvolutional neural network and the output is the segmentation [map data] in Fig 2)

Regarding Claim 13, it is a system claim corresponding to method claim 2. The only difference is that claim 13 requires one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. Shashua teaches one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. (See at least Para. 129, a non-transitory computer-readable medium may include instructions that are executable by at least one processor to cause the at least one processor to perform a method.) Claim 13 is rejected for the same reason as claim 2.

Regarding Claim 14, it is a system claim corresponding to method claim 3. The only difference is that claim 14 requires one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. Shashua teaches one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. (See at least Para. 129, a non-transitory computer-readable medium may include instructions that are executable by at least one processor to cause the at least one processor to perform a method.). Claim 14 is rejected for the same reason as claim 3.

Regarding Claim 18, it is a computer-readable non-transitory storage media claim corresponding to system claim 13. Claim 18 is rejected for the same reason as claim 13.

Regarding Claim 19, it is a computer-readable non-transitory storage media claim corresponding to system claim 14.  Claim 19 is rejected for the same reason as claim 14.

Claims  4, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shashua and Yasrab as applied to claims 2, 13 and 18 above and further in view of Audebert et al, (Fusion of Heterogeneous Data in Convolutional Networks for Urban Semantic Labeling, JURSE 2017 Joint Urban Remote Sensing Event, Mar, 2017).

Regarding Claim 4, Shashua modified by Yasrab teaches the method of claim 2.
Shashua further teaches the trainable model comprises a second convolutional network (See at least Shashua Para. 566, in other words, where system may use two alignment neural network [2nd convolutional neural network]). The combination of Shashua and Yasrab does not teach an output of the second convolution neural network is configured to be a second input of the deconvolutional neural network; and the training sample further comprises third sensor data generated using a third sensor of the first vehicle at the first geographic location; and wherein generating the first map data further comprises: generating a latent representation of the training sample by (1) processing the first sensor data and the first contextual information using the convolutional neural network and (2) processing the third sensor data using the second convolutional neural network; and generating the first map data by processing the latent representation using the deconvolutional neural network. 
Audebert teaches the method of fusion (combine) of heterogeneous sensor data by processing separate sensor data with separate convolutional neural network before fusing the outputs with deconvolutional neural network.
One of ordinary skilled in the art before the effective filng date of the invention, would modify Shashua and Yasrab with the teachings of Audebert to implement the method of fusion taught by Audebert.  This would result in a second convolutional neural network; (See at least Shashua Para. 566 and Audebert Fig. 1(b), in other words, where system may use two alignment neural network, the purple and pink SegNet in Audebert Fig. 1(b),  [2nd convolutional neural network]) wherein an output of the second convolution neural network is configured to be a second input of the deconvolutional neural network; (See at least Audebert Fig. 1(b), in st convolutional neural network] and pink SegNet [2nd convolutional neural network] maybe combined and input to the fusion network [deconvolutional neural network] in Shashua Para 314). 
the training sample further comprises third sensor data generated using a third sensor of the first vehicle at the first geographic location; (See at least Shashua Para. 314, in other words, system 100 on the vehicle [first vehicle of first geographic location] may use two-camera imaging system, which include 1st camera [1st sensor] and 2nd camera [3rd sensor]) wherein generating the first map data further comprises:
generating a latent representation of the training sample (See at least Shashua Para. 314 and Audebert Fig. 1(b), in other words, the outputs [latent representation of the training sample] of first and second image processor, purple and pink SegNet) by (1) processing the first sensor data and the first contextual information using the convolutional neural network (See at least Shashua Para. 314 and Audebert Fig. 1(b), in other words, where the first camera connect to the first image processor, purple SegNet [convolutional neural network] to perform image analysis [process]. ) and (2) processing the third sensor data using the second convolutional neural network (See at least Shashua Para. 314 and Audebert Fig. 1(b), in other words, where second camera connect to a second image processor, pink SegNet [2nd convolutional neural network]); and 
generating the first map data by processing the latent representation using the deconvolutional neural network. (See at least Audebert Fig. 1(b), in other words, where the output [latent representation] of both purple SegNet and pink SegNet are processed by the 
One of ordinary skill in the art would be motivated to do so as it improves the accuracy (Audebert Intro. Ln. 12, data fusion can therefore significantly improve a statistical model’s accuracy by combining specific information from the different sensors).

Regarding Claim 15, it is a system claim corresponding to method claim 4. The only difference is that claim 15 requires one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. Shashua teaches one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable. (See at least Para. 129, a non-transitory computer-readable medium may include instructions that are executable by at least one processor to cause the at least one processor to perform a method.). Claim 15 is rejected for the same reason as claim 4.

Regarding Claim 20, it is a computer-readable non-transitory storage media claim corresponding to system claim 15. Claim 20 is rejected for the same reason as claim 15.
   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shashua in view of Singh et al, (Smart Patrolling: An efficient road surface monitoring using smartphone sensors and crowdsourcing, Pervasive and Mobile Computing, Jun 2017).

Regarding Claim 11, Shashua teaches the method of claim 1. 
Shashua does not teach accessing a second training sample from the training data set, the second training sample comprising (1) third sensor data generated using a third sensor of a third vehicle at a third geographic location and (2) third contextual information relating to the third sensor data as generated by the third sensor, the third sensor and the first sensor being of the same type of sensor, and the third contextual information and the first contextual information being different; and accessing second target map data associated with the third geographic location; wherein the training of the trainable model further comprises using the second training sample and the second target map data. 
Singh teach accessing a second training sample  from the training data set, (See at least Singh Table2, in other words, column 1 and 2 [1st and 2nd training sample] in table2 [training data set] ) the second training sample comprising (1) third sensor data generated using a third sensor of a third vehicle at a third geographic location (See at least Singh Table2, column 1 and 2, in other words, using Google Nexus and WiTilt [1st sensor and 3rd sensor] on Suzuki Access 125 and Toyota Qualis [1st and 3rd vehicle] at IIT Bombay Campus and the roads of Bangalore and Seattle [1st and 3rd location]) and (2) third contextual information relating to the third sensor data as generated by the third sensor (See at least Singh Table2, column1 and 2, in other words, at least the Actual Sampling Rate is the contextual information), the third sensor and the rd geographic location); wherein the training of the trainable model further comprises using the second training sample and the second target map data (See at least Singh Fig. 1 and Methodology, in other words, the data is crowd-sourced from different smartphones [more than one training sample] of the commuters, DTW to find the closeness score between the template reference [more than one target map data] and collected data)
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shashua with the teachings of Singh to implement the method of training machine learning model with multiple sensor on multiple vehicle at multiple location. This would result in the aforementioned limitations.
One of ordinary skill in the art would be motivated to do so as it improved the classification accuracy (Singh Conclusion Ln. 18, our proposed prototype enhances accuracy of detection).

Response to Amendment
Applicant’s remark filed on 12/19/2020 has been fully considered but they are not persuasive.

Applicant state that Shashua fail and silent respect to the teaching of generating a high-definition map by accessing ( 1) second sensor data generated using a second sensor of a second vehicle at a second geographic location and (2) second contextual information relating to the second sensor data as generated by the second sensor; and generating second map data associated with the second geographic location by processing the second sensor data and the second contextual information using the trained trainable model as recited in Claim 1. Examiner respectfully disagree. In the instant application, high-definition map is disclosed as detailed three-dimensional models of roads and the surrounding environment (para. 2). Shashua disclose the construction of 3D (para. 0311, 0610, 0643, 0675), HD map containing landmarks (para. 0477 line 4-5) by tracking feature points (para. 0444, 0493). In the mapping phase, the disclose system (e.g., vehicle or server) may detect feature points with trained detector/descriptor pair from a set of observations (para. 0495). Shashua further disclose constructing road model from various vehicles (para. 0409, 0411) that include any of the vehicle 200 in Fig 2A – 2E with different configuration (para. 0434). In short, Shashua discloses: generating a high definition map using different sensor data generated from different sensor on different vehicle at different location compare to the training data as well as the contextual information. The contextual information will be further explained next. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: US2009/0002148 Horvitz, Learning and Reasoning about the Context-Sensitive Reliability of Sensors, Jan 2009. Horvitz disclose a system that monitor sensors and provide contextual information about sensors that are used later in sensor inference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122